1
2
3                                       JS6

4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     BRETT WALKER,                            Case No. CV 18-07016-SHK
12
                              Petitioner,
13                                            JUDGMENT
                       v.
14
     D. ASUNCION,
15
                              Respondent.
16
17
18        IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
19
20   Dated: 12/17/19
21                                     HON. SHASHI H. KEWALRAMANI
                                       United States Magistrate Judge
22
23
24
25
26
27
28
